Citation Nr: 1621601	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-31 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a liver cancer, to include cancer due to herbicide exposure and in-service blood poisoning.

2. Entitlement to service connection for status post small bowel resection and mesenteric tumor debulking, to include cancer due to herbicide exposure and in-service blood poisoning.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 until January 1972.  This matter comes before the Board of Veteran's Appeals (Board) from a May 2012 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Phoenix, Arizona. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1. The probative evidence of record demonstrates that the Veteran's liver cancer is causally related to service.

2. The probative evidence of record demonstrates that the Veteran's status post small bowel resection and mesenteric tumor debulking is causally related to service.


CONCLUSIONS OF LAW

1. Liver cancer was incurred in or aggravated by the Veteran's active military service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303 (2015).

2. Status post small bowel resection and mesenteric tumor debulking was incurred in or aggravated by the Veteran's active military service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Service connection may also be presumed for certain diseases if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the disease manifested to a compensable degree within a requisite period of time after service.  38 C.F.R. § 3.307(a)(6), 3.309(e) (2015).  

The Veteran contends that the claimed disorders are related to herbicide exposure during his military service.  The Veteran served in the Republic of Vietnam.  July 2015 VA medical records reflect diagnoses of liver cancer and status post small bowel resection and mesenteric tumor debulking.  In a July 2013 VA medical opinion, the physician states that the Veteran's "exposure to Agent Orange during his service in Vietnam likely had a central role in the development of his rare cancer of the liver and subsequent related medical complications."

Therefore, the Board finds that service connection for liver cancer and status post small bowel resection and mesenteric tumor is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for liver cancer is granted.

Service connection for status post small bowel resection and mesenteric tumor debulking is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


